 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   KENNETH ROSHAUN REID,                       Case No. CV 19-10501 AB (RAO)
12                       Plaintiff,
13          v.                                   ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
14   WARDEN, FBOP,                               RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
15                       Defendant.              JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Motion Pursuant to
18   Title 28 U.S.C. § 1361 Writ of Mandamus, all of the records and files herein, and the
19   Magistrate Judge’s Report and Recommendation. The Court has further engaged in
20   a de novo review of those portions of the Report and Recommendation issued on
21   February 20, 2020, to which Plaintiff has objected.
22         To the extent Plaintiff seeks to file a habeas action in his objections, the Court
23   will enter judgment dismissing this action without prejudice to Plaintiff filing a
24   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.
25         The Court hereby accepts and adopts the findings, conclusions, and
26   recommendations of the Magistrate Judge.
27         ///
28         ///
 1         IT IS ORDERED that the Petition is denied, and Judgment shall be entered
 2   dismissing this action without prejudice to Petitioner filing a petition for writ of
 3   habeas corpus pursuant to 28 U.S.C. § 2241.
 4

 5   DATED: March 16, 2020
 6
                                           ANDRÉ BIROTTE JR.
 7                                         UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
